Citation Nr: 1530361	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  15-22 660	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 23, 2009, Board decision that denied entitlement to service connection for the cause of the Veteran's death.

[The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for service connection for the cause of the Veteran's death is the subject of a separate decision issued simultaneously with this decision under a separate docket number.]


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to January 1943, and from August 1945 to February 1946.  The Veteran died in September 1994, and the moving party is the Veteran's surviving spouse.

This matter comes before the Board based on a March 2014 motion filed by the moving party that sought a revision of an November 2010 Board decision on the basis of CUE. See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2013).

FINDING OF FACT

The moving party's motion for revision of the November 2009 Board decision based on clear and unmistakable error did not set forth clearly and specifically the legal or factual basis for the allegation of clear and unmistakable error in the Board decision, and the motion did not set forth clearly and specifically why the result would have been manifestly different but for the alleged error.  


CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).

The moving party's motion for revision of the November 2009 Board decision, received in March 2014, did not set forth clearly and specifically the legal or factual basis for the allegation of clear and unmistakable error in the Board decision, and the motion did not set forth clearly and specifically why the result would have been manifestly different but for the alleged error.  The Board acknowledges the moving party's argument that there was error committed in the portion of the Board decision that addressed the submitted medical evidence allegedly showing the Veteran's chronic pulmonary tuberculosis since 1946.  However, the moving party has not indicated any legal or factual basis of the alleged error.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2014), the motion is dismissed without prejudice.

The Board notes that a motion for revision of a decision based on clear and unmistakable error must include the date of the Board of Veterans' Appeals decision to which the motion relates.  38 C.F.R. § 20.1404(a) (2014).  Though the moving party's motion did not include the date of the Board decision to which the motion relates, the November 2009 Board decision is the only possible decision to which the motion relates.        



	(CONTINUED ON NEXT PAGE)
ORDER

The motion is dismissed without prejudice to refiling.




	                       ____________________________________________
	Bethany L. Buck
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.

